 MCKINLEY AIR TRANSPORT267McKinley Air Transport,Inc. and International Pro-fessional Helicopter Pilots Association,a Divisionof ILA, AFL-CIO,Petitioner.Case 8-RC-10253December 14, 1976DECISION AND DIRECTION OFELECTION-BY CHAIRMAN MURPHY AND MEMBERS_FANNING AND JENKINSUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Terry J. Koozer.Following the hearing and pursuant to Section 102.67of the National Labor Relations Board Rules andRegulations and Statements of Procedure, Series 8, asamended, by direction of the Regional Director forRegion 8, this case was transferred to the Board fordecision. No briefs were filed byanyparty.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board fmds:1.The Employer, McKinley Air Transport, Inc.,isan Ohio corporation engaged in a fixed-baseoperation at Canton-Akron Airport in North Canton,Ohio, where it conducts a flight school, offers charterservices, sells and rents light aircraft, performs minorrepair work, and fuels aircraft.At the hearing on February 23, 1976, the Employerstipulated that it annually receives gross revenue inexcess of $500,000 and that it annually receives inexcess of $50,000 for performing charter services foremployers such as Ohio Power Company and Bab-cock and Wilcox Company, which meet the Board'sjurisdictional standards. The Employer's flight schoolis licensed by the Federal Aviation Administration.Its charter service is licensed by the Civil AeronauticsBoard.The Employer fuels aircraft for Eastern,American, and United Airlines at the Canton-AkronAirport.These facts of record indicate that theEmployer is engaged in interstate commerce withinthemeaning of the Act. The Employer, however,contends that its operation is not subject to theNational Labor Relations Act, but rather to theRailway Labor Act.We have requested the National Mediation Boardto examine the record in this case and determine theapplicabilityof the Railway Labor Act to theEmployer. We have been administratively advised bythe National Mediation Board that:The Board is of the opinion that McKinley AirTransport Inc. does not meet the definition of acommon carrier by air engaged in interstatecommerce as set forth in Title II, Section 201 oftheRailway Labor Act and that there is not asufficient basis for this Board to assert jurisdic-tion.On the basis of the facts set forth above, we fmdthat the Employer is engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.Accordingly, we shall assertjurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Section 9(c)(1) and Section 2(6)and (7) of the Act.4.The Petitioner seeks to represent a unit com-posed of:All employees, including linemen, pilots andmechanics, excluding all office clerical employees,guards, and supervisors, as defined in the Act.The Employer contends that pilots should not beincluded in the unit.The petitioned-for unit would include all, of theEmployer's approximately 22 employees, of whomapproximately 9 are pilots, 11 are linemen, and 2 aremechanics.' The record reveals that linemen prepare,service, and fuel the Employer's planes and fuel theairplanes of several scheduled airlines. Although noformalized prehire training is required; linemengenerally have background in automotive mechanicsor military aircraft. The two mechanics repair theEmployer's aircraft. One mechanic is certified. Thepilots fly passengers for hire, or, as flight instructors,train students. Pilots are required to have completed atraining course which includes 200 hours of flying fora commercial rating granted by the Federal AviationAdministration. In addition, the Employer requiresthat its charter pilots have had 2,000 hours of flyingexperience and that its flight instructors have aninstructor's rating.While the linemen and mechanics work an 8-hourday, the charter pilots' hours are determined by flightschedules and the flight instructors' hours are deter-mined by the students. Linemen, mechanics, andflight instructors are paid an hourly wage. Charterpilots are salaried. Linemen, mechanics, and pilots1The parties stipulated, and we find,that President Kenneth Little andthe Act and hence excluded.The parties further stipulated that Little's son,Director of Operations Richard With are supervisors within the meaning ofDana Little, should be excluded from the unit.227 NLRB No. 62 268DECISIONSOF NATIONALLABOR RELATIONS BOARDreceive the same fringe benefits such as vacations,insurance, and retirement plan.The record further reveals that there is frequentopportunity for contact between the pilots andlinemenand mechanics. For example, they speakdirectly about problems with the aircraft. Further-more, the Employer's president, Little, testified that,on occasion, pilots fuel and clean their aircraft andlinemen (some of whom are pilots) 2 taxi the aircraft.There is no bargaining history for any of theEmployer's employees and no union seeks to repre-sent the groups separately.It isevident from the foregoing that the linemen,mechanics, and pilots share a strong community ofinterest.Thus, they receive the same fringe benefits,have frequent fob-related contacts, and on occasionperform certain of the same duties., These facts,together with the absence of a bargaining history andthe fact that no other union seeks to represent thepilots separately,warrant our finding that the em-ployees petitioned for have a community of interest.Accordingly, we fmd that the linemen, mechanics,and pilots constitute an appropriate unit for collectivebargaining.3The Employer also contends that Glen Zanetic,Robert Dexter, and Ken Weber are supervisors andshould be excluded from the unit. Petitioner disagreeswith- this contention and maintains that these threeindividuals should properly be included in the unit.As the chief flight instructor, Zanetic directs theoperation of the Employer's flight school. Zaneticassigns schedules and assigns instructors to students.He has authority to sign for gasoline and supplies forthe flight school. He has effectively recommended2Chairman Murphy notes that the linemenwho hold pilotlicenses do notperform duties as pilots for this Employer.3Members FanningandJenkins also find that the record fails to supportthe Employer's contention that the pilots are professional employees withinthe meaningof the Act.Chairman Murphy agrees that the pilots are not professionals within thehiring one pilot and against hiring another. More-over,while the flight instructors are hourly paid,Zanetic is salaried. On the basis of these facts, we fmdZanetic to be a supervisor and shall exclude him fromthe unit.Dexter is the chief lineman. He has authority to hireand fire and has done both. He is charged with theassignment and responsible direction of the linemen.Unlike the linemen who are paid an hourly wage,Dexter is salaried.We conclude that Dexter is asupervisor and shall exclude him from the unit.Weber is the chief pilot of the Employer's charterservice. It appears that his duties differ from the othercharter pilots only insofar as he assigns crews toplanes and flights. The assignment function appearsto be routine in nature, determined largely by planeand pilot availability.Weber spends approximately75 percent of his time flying charter. Director ofOperationsWith performs the assignment functionwhen Weber is flying. We find that Weber lacks anyindiciaof supervisory authority and hence shallinclude him in the unit.We, find that the following employees at theEmployer's facility at North Canton, Ohio, constitutean appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(b) of theAct:All employees, includinglinemen,pilots,andmechanics, excluding all office clerical employees,guards, and supervisors, as defined in the Act.[Direction of Election andExcelsiorfootnote'omit-ted from publication.]meaning of Sec. 2(12) of the Act inasmuch as the record demonstrates thattheir workis standardized and apparently is not "predominantly intellectualand vaned," and it does not appear that their training requires"a prolongedcourse of specialized intellectual instruction and study in an institution ofhigher learning ... "